UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1120


JONAH C. DAVIS,

                  Plaintiff - Appellant,

          v.

RAY MABUS, Secretary of Navy,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00467-MSD-TEM)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonah C. Davis, Appellant Pro Se. Mark Anthony Exley, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonah      C.    Davis   appeals    the    district    court’s     order

dismissing    the     complaint     Davis    filed   concerning     his   civilian

employment by the United States Navy.                     We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                  Davis v. Mabus, No.

2:12-cv-00467-MSD-TEM (E.D. Va. Sept. 26, 2013; Dec. 6, 2013).

We   dispense   with       oral   argument    because     the   facts   and   legal

contentions     are   adequately      presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2